Per Curiam,
This contention is the offspring of Illinois contracts, the legal effect of which depends mainly on the lex loci contractus, and. that appears to have been properly applied.
We are satisfied from an examination of the pleadings and evidence that there is no substantial error in either of the findings of fact complained of in several of the specifications; nor do we think there is any error in any of the material conclusions drawn therefrom. All the questions involved in the assignments of error have been so fully considered and satisfactorily disposed of by the learned president of the common pleas that little if anything can be profitably added to what is contained in his opinion sent up with the record. On that opinion the-decree discharging the rule to show cause why the judgment-should not be opened and the defendant let into a defence, etc., is affirmed and appeal dismissed with costs to be paid by appellant.